     Case 20-10644      Doc 28    Filed 05/12/20 Entered 05/12/20 14:00:49         Desc Main
                                    Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  THG PROPERTIES LLC,                             Ch. 11
    Debtor                                        20-10644-FJB


                             Proceeding Memorandum and Order

MATTER:
Telephonic Hearing:
#25 Motion filed by Debtor THG Properties LLC for Use of Cash Collateral(Madoff, David)
#27 Opposition filed by Creditor Avidia Bank (D'Amico, Howard)

Decision set forth more fully as follows:
Telephonic Hearing held on 5/12/2020. Based on the representations of Debtor's Counsel as to
payments and the receipt of rent from the operating entity, the objection of Avida Bank to the
further use of cash collateral was withdrawn in open court, the United States Trustee indicating no
objection and no other objections having been filed, the Debtor is authorized use of Cash Collateral
on an interim basis through June 23, 2020 pursuant to the terms and conditions as previously
allowed. On or before 4:30 p.m on June 16, 2020, the Debtor shall file a further Motion for Interim
Use of Cash Collateral and the Court shall hold a hearing on June 23, 2020, at 11:30 a.m. Any and
all objections or other responses to said motion shall be filed on or before June 22, 2020, by 12:00
p.m. The Debtor is directed to submit a proposed order by 4:30 p.m. on May 13, 2020.

                                                  By the Court,




                                                  Frank J. Bailey
                                                  United States Bankruptcy Judge

                                                  Dated: 5/12/2020
